DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8-10 in the reply filed on 8/8/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US pat 6336846).
	With respect to claim 1, Park et al. teach a polishing head 200 for polishing a wafer 400 by a slurry, the polishing head comprising (see figs. 1-4, particularly fig 1 and associated text): 
a main body 211, 214, 202 having a cavity (area where 220 occupies) for accommodating the wafer, a main channel 203, and at least two sub-channels 321 (right/left) connected to the main channel; and 
at least two air modules disposed at an outer surface of the main body, wherein each of the air modules is respectively connected to one of the sub-channels in the main body and configured to generate an air stream, and when the polishing head rotates, the air stream forms an air curtain around the outer surface of the main body.  
With respect to claim 2, Park et al. teach wherein the air modules are spaced at substantially equal angular intervals around a rotation axis of the main body.  
With respect to claim 3, Park et al. teach the main body comprises an axial portion 202 and a base portion 211 connected to the base portion, and the cavity is disposed at a bottom surface of the base portion.  
With respect to claim 4, Park et al. teach the main channel is disposed at the axial portion of the main body, and the sub-channels are disposed at the base portion of the main body.  
With respect to claim 5, Park et al. teach each of the air modules comprises an air tube and an air nozzle connected to the air tube, and the air stream is released from the air nozzle of each of the air modules.  
With respect to claim 8, Park et al. teach the air stream generated by the air modules flows in a direction parallel to a side surface of the base portion of the main body.  
With respect to claim 9, Park et al. teach the air curtain formed by the air stream surrounds a side surface of the base portion.  
With respect to claim 10, Park et al. teach the air curtain retains the slurry in an area between the side surface of the base portion of the main body and the air curtain.  
 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814